                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA


                         Alexandria Division




SAMIA BELLOUNIS,

     Plaintiff,

V.                                Civil Action No. 1:18-cv-00885



MIDDLE-EAST   BROADCASTING
NETWORK, INC.,

     Defendant.




                         MEMORANDUM OPINION


     THIS MATTER comes before the Court on Defendant Middle-East


Broadcasting Network, Inc.'s ("Defendant" or "MEN") Motion for

Summary Judgment pursuant to Fed. R. Civ. P. 56.

     Plaintiff is a female born in 1966, who worked for

Defendant, a private, tax-exempt, non-profit corporation in

Northern Virginia, between 2009 and 2016. Plaintiff alleges she

was subject to discrimination on the basis of her religion, sex,

age and disability in violation of Title VII, the Age

Discrimination in Employment Act ("ADEA"), and the Americans

with Disabilities Act ("ADA").

     Plaintiff was hired by Defendant as a studio technician in

December, 2009. At the beginning of her employment. Plaintiff

was given MEN'S Employee Handbook which required employees to
